Citation Nr: 1026311	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  07-37 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for a left leg disability 
other than varicose veins.

3.  Entitlement to service connection for varicose veins.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
September 1950 to September 1952.

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a July 2007 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana which denied the Veteran's service-connection claims for 
right ear hearing loss and a left leg disability.

The Veteran testified at a Travel Board hearing chaired by a 
Veterans Law Judge (VLJ) at the Indianapolis RO in April 2009.  A 
transcript of the hearing has been associated with the Veteran's 
VA claims folder.  The Board notes that the VLJ who conducted 
this hearing is no longer employed by the Board.  As such, the 
Board send the Veteran a letter dated June 14, 2010 asking 
whether he would like the opportunity to testify at another 
hearing before a different VLJ.  In a letter received on June 28, 
2010, the Veteran indicated he did not wish to appear at another 
hearing, and requested that the Board consider his case on the 
evidence of record.  

On June 5, 2009, the Board issued a decision denying the 
Veteran's right ear hearing loss claim, and remanding his left 
leg disability claim.  The Veteran has since filed a motion to 
vacate the denial of his hearing loss claim.  As will be 
discussed below, the Board is granting this motion as to the 
denial of his hearing loss claim only.  Pertinently, in June 2008 
the Board made no judgment as to the merits of the Veteran's left 
leg disability claim.  Rather, the Board remanded the claim for 
further evidentiary development, which was subsequently achieved.  
The claims folder has been returned to the Board for further 
appellate review of that issue.

Clarification of issues on appeal

As discussed in the Remand section below, the record clearly 
demonstrates that the Veteran has two left leg disabilities-
namely, degenerative joint disease and varicose veins.  Both 
disabilities are distinct from each other and can be separately 
rated under different diagnostic codes in Part 4 of the Code of 
Federal Regulations.  Therefore, the Board will bifurcate the 
Veteran's left leg disability claim into two separate service-
connection claims.   

Referred issue

As noted in the Board's June 2009 decision, it appears that the 
Veteran is raising the issue of entitlement to service connection 
for tinnitus.  See the April 2009 hearing transcript, page 12.  
That matter is referred to the agency of original jurisdiction 
for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of issues not yet 
adjudicated by the RO].

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Remanded issues

The Veteran's service-connection claims for hearing loss, for 
varicose veins, and for a left leg disability other than varicose 
veins, are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  On June 5, 2009, the Board issued a decision addressing the 
issue of service connection for right ear hearing loss.

2.  In May 2009, the Board received from the Veteran evidence 
that is pertinent to his right ear hearing loss claim.  This 
evidence was not associated with the claims file at the time the 
Board issued its June 5, 2009 decision.


CONCLUSION OF LAW

The Board's June 5, 2009 denial of the Veteran's service-
connection claim for right ear hearing loss is vacated.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On June 5, 2009, the Board denied the Veteran's service-
connection claim for right ear hearing loss.  Pertinently 
however, the Board received additional evidence from the Veteran 
significant to his hearing loss claim just one week prior to the 
Board's denial.  See the additional medical evidence received by 
the Board on May 27, 2009.  This evidence unfortunately was not 
associated with the claims folder at the time the Board issued 
its June 5, 2009 decision.

In this regard, controlling laws and regulations provide that the 
Board may vacate an appellate decision at any time upon request 
of the appellant or his or her representative, or on the Board's 
own motion, when an appellant has been denied due process of law 
or when benefits were allowed based on false or fraudulent 
evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.

With the above criteria in mind, the Board finds that not having 
the evidence in question when it decided the claim in the June 5, 
2009 decision denied the Veteran due process of law.  Id.  
Accordingly, the Board must vacate its June 5, 2009 decision 
denying the Veteran's right ear hearing loss service-connection 
claim.  The Board notes that it does not vacate its June 5, 2009 
Remand of the Veteran's left leg disability claim, as no final 
judgment was rendered as to that issue at that time. 

ORDER

The June 5, 2009 Board decision to deny the issue of entitlement 
to service connection for right ear hearing loss is vacated.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the issues 
on appeal must be remanded for further procedural and evidentiary 
development.  

Service connection for right ear hearing loss

The Veteran claims that he currently has right ear hearing loss 
as a result of an in-service head injury.

In order to establish service connection for the claimed 
disorder, there must be (1)  evidence of a current disability; 
(2) evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Recently submitted medical evidence clearly demonstrates that the 
Veteran has a current diagnosis of "high frequency mixed hearing 
loss" of the right ear.             See the Veteran's September 
8, 2003 hospital audiology report, received on May 27, 2009.  

With respect to in-service injury, the Veteran contends that he 
hit his head on the pavement after being struck and run over by a 
truck while serving on active duty.  The Veteran's son, born in 
1977, has testified that he can "always remember growing up with 
[the Veteran] on the farm and [the Veteran] . . . telling [him] 
the situation what happened . . . .  [H]e's been hit by a truck 
and lived to tell about it."  See the April 2009 hearing 
transcript, page 12.  Based on this corroborative testimony, the 
Board accepts that the Veteran's claimed in-service head injury 
occurred.

With respect to nexus, there is no medical evidence of record 
either attributing the Veteran's current right ear hearing loss 
to his military service, or ruling out any such connection.  
Because this case presents certain medical questions about 
etiology which cannot be answered by the Board, such must be 
addressed by an appropriately qualified physician.  See Charles 
v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2009) [a medical examination or opinion is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  
Accordingly, a VA audiological examination should be scheduled.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Service connection claims for varicose veins, and for a leg 
disability other than varicose veins

As was noted in the Introduction, in June 2009 the Board remanded 
the Veteran's leg disability service-connection claim so that the 
Veteran could be administered a VA examination.  Indeed, the 
Veteran appeared for a VA physical examination of his left leg in 
October 2009.  After such was completed, the AOJ was directed to 
readjudicate the Veteran's left leg disability claim.   If the 
claim remained denied, the AOJ was to provide the Veteran with a 
supplemental statement of the case (SSOC).  This evidently did 
not happen, as no SSOC is currently of record.  

Because the Board's remand instructions have not been complied 
with, the Veteran's leg disability claims [now expanded] must be 
remanded again.             See Stegall v. West, 11 Vet. App. 
268, 271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance].

The Board adds that the October 2009 VA examiner's report 
pertinently included a current diagnosis of left leg varicose 
veins.  See the October 2009 VA examiner's report, page 6.  The 
examiner also indicated that left lower leg varicosities were 
noted on the Veteran's preinduction examination.  Id., at page 6.  
Crucially however, the examiner made no opinion as to whether the 
Veteran's varicosities were aggravated beyond their normal 
progression by the Veteran's active duty service, and in 
particular, by his in-service truck accident.  As above, such 
medical questions must be addressed by an appropriately qualified 
physician.   See Charles v. Principi, 16 Vet. App. 370 (2002).

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the Veteran and 
request that he identify any additional 
medical treatment he has received for his 
right ear hearing loss and/or left leg 
disabilities, to include varicose veins.  VBA 
should take appropriate steps to secure 
copies of any such treatment reports 
identified by the Veteran which are not in 
the record on appeal.  Efforts to obtain 
these records should also be memorialized in 
the Veteran's VA claims folder.

2.  VBA should schedule the Veteran for a VA 
audiological examination to determine the 
current severity and etiology of his right 
ear hearing loss disability.  The examiner 
should review the Veteran's claims folder and 
render an opinion as to whether it is as 
likely as not that the Veteran's current 
right ear hearing loss is related to his 
military service, with specific consideration 
of the Veteran's in-service head trauma 
described above.   A copy of the examination 
report should be associated with the 
Veteran's VA claims folder.

3.  The Veteran's claims folder and a copy of 
this Remand should be forwarded to and 
reviewed by the October 2009 VA examiner, if 
available.  The examiner should specifically 
review his October 19, 2009 analysis and the 
Veteran's service records, and proffer an 
opinion as to whether the Veteran's left leg 
varicosities noted upon enlistment were 
aggravated beyond their normal progression by 
the his active military service, to include 
his self-described in-service accident.

If the October 2009 VA examiner is 
unavailable, a medical opinion with 
supporting rationale should be obtained from 
another qualified medical professional as to 
whether it is as likely as not that the 
Veteran's left leg varicosities were 
aggravated beyond their normal progression by 
his active duty military service.  If any 
examiner determines that physical examination 
and/or diagnostic testing of the Veteran are 
necessary, or that a specialist should be 
consulted, such should be scheduled.  A 
report should be prepared and associated with 
the Veteran's VA claims folder.  

4.  Following the completion of the 
foregoing, and after undertaking any other 
development it deems necessary, the VBA 
should readjudicate the Veteran's claims on 
appeal.  If the claims are denied, VBA should 
provide the Veteran with a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



